In an action for an injunction, defendants appeal from an order of the Supreme Court, Kings County, entered June 11, 1975, which, inter alia, directed them to postpone to June 20, 1975 the deadline date for the submission of bids and the opening thereof for a leasehold on the property involved in this action, containing a roller coaster ride commonly known as "The Cyclone”. Order modified by (a) striking from the first decretal paragraph thereof the date "June 20, 1975” and substituting therefor the date "June 17, 1975” and (b) striking the second decretal paragraph thereof in its entirety and substituting therefor the following: "Ordered that the defendants shall give adequate and timely notice of the change of date to June 17, 1975; and it is further”. As so modified, order affirmed, without costs. In our view, a postponement of the deadline date for the receipt and opening of sealed bids to June 17, 1975 more adequately protects the interests of those involved. Gulotta, P. J., Rabin, Cohalan, Christ and Benjamin, JJ., concur.